Citation Nr: 0410279	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  98-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
the previously denied claim for entitlement to hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of shell 
fragment wound to the left hand.

4.  Entitlement to service connection for a disorder characterized 
by seizures and blackouts.

5.  Entitlement to service connection for arthritis of the left 
great toe.

6.  Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD) prior to October 15, 
2002.

7.  Entitlement to an initial evaluation greater than 70 percent 
for PTSD beginning October 15, 2002.




REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1969.  The 
veteran's service personnel records reflect that he was awarded 
the Purple Heart Medal and Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California in 
October 1997 declining to reopen the previously denied claim for 
service connection for hearing loss; and denying service 
connection for blackouts and a possible seizure disorder, and the 
residuals of a shell fragment wound to the left hand; in December 
1997, denying service connection for tinnitus; in April 1998, 
granting service connection for PTSD and evaluating it as 30 
percent disabling and denying service connection for arthritis of 
the left great toe.

The Board notes that service connection for PTSD was granted by 
the RO in an April 1998 rating decision, at which time the RO 
assigned a 30 percent evaluation, effective in December 1996, the 
month the veteran's claim for service connection was received.  In 
the same rating decision, the RO also granted a temporary total 
evaluation for this disability effective January 5, 1998, under 38 
C.F.R. § 4.30, resuming the 30 percent evaluation effective March 
1, 1998.  The veteran perfected his appeal as to the evaluation 
assigned his now service connected PTSD in February 2000.  In 
November 2000, the RO increased the evaluated assigned this 
disability to 50 percent, also effective in December 1996.

In a March 2003 rating decision, the RO further increased the 
evaluation assigned the veteran's PTSD to 70 percent.  The RO 
assigned an effective date of October 2002 and explained this was 
the date the veteran's claim for increase was received.

First, the Board observes that the grant of a 70 percent 
evaluation for the service connected PTSD does not constitute a 
full grant of all benefits possible for this disability.  As the 
veteran has not withdrawn his claim, the issue concerning 
entitlement to a higher initial evaluation for the service 
connected PTSD is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Second, the Board observes that this is an appeal from the initial 
evaluation assigned for the now service-connected PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged ratings" 
or separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, 
the apparent rationale in the March 2003 rating decision for 
establishing an October 2002 effective date for the increase to 70 
percent for the service connected PTSD cannot be correct, as the 
veteran's appeal as to this issue was still pending at the time.

There are three periods of time at issue here:  from December 27, 
1996 to January 4, 1998, when the veteran's PTSD was evaluated as 
50 percent disabling; from March 1, 1998 to October 14, 2002, when 
the 50 percent evaluation for PTSD was resumed following a period 
of hospitalization under 38 C.F.R. § 4.30; and from October 15, 
2002 to the present, when the veteran's PTSD was evaluated as 70 
percent disabling.  The time period from January 5, 1998 to 
February 28, 1998 is not at issue, as the total benefit sought on 
appeal, a 100 percent evaluation, was assigned for it.

Notwithstanding, as the Board must consider the proper evaluation 
to be assigned for the entire period of time, beginning with the 
grant of original service connection, pursuant to the Court's 
holding in Fenderson, supra, for purposes of analysis in the 
decision, below, the Board will initially discuss the time period 
under consideration, i.e., from December 27, 1998 to the present, 
as a single time period, despite the characterization of the issue 
on the title page of this decision.

As will be explained below, the Board finds that a 100 percent 
evaluation may be assigned for the time period beginning May 24, 
2000 based, essentially, on a May 24, 2000 VA examination report.  
However, because of unresolved questions concerning the veteran's 
pending claim for service connection for a disorder characterized 
by blackouts and possible seizures, and the condition's probable 
relationship with flashbacks associated with the veteran's 
service-connected PTSD, the issue of a higher initial evaluation 
for the veteran's service-connected PTSD prior to May 24, 2000 
will be remanded immediately following this decision. 

Thus, the issues of entitlement to service connection for a 
disorder characterized by seizures and blackouts, service 
connection for arthritis of the left great toe, and entitlement to 
a higher initial evaluation for PTSD prior to May 24, 2000 are the 
subjects of a remand immediately following this decision.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.  Notwithstanding, the 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a rating decision dated in October 2002, the RO granted the 
veteran's claim for service connection for hearing loss and 
tinnitus.

2.  By a rating decision dated in April 1998, the RO granted the 
veteran's claim to service connection for the residuals of shell 
fragment wound to the left hand.

3.  There is no longer a controversy regarding the benefit sought 
as to the issues of whether new and material evidence to reopen 
the previously denied claim for entitlement to service connection 
for hearing loss has been submitted, entitlement to service 
connection for tinnitus, and entitlement to service connection for 
the residuals of shell fragment wound to the left hand and 
tinnitus.

4.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to substantiate, 
the increased rating claim addressed in this decision.

5.  The veteran's service-connected PTSD is manifested by total 
occupational and social impairment beginning May 24, 2000.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board 
pertaining to the claims to reopen the previously denied claim of 
entitlement to service connection for hearing loss, of entitlement 
to service connection for tinnitus, and of entitlement to service 
connection for the residuals of shell fragment wound to the left 
hand.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2003).  

2.  The criteria for the assignment of an initial rating of 100 
percent for PTSD for the time period from May 24, 2000 have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.130, 
Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Secretary shall decide all questions of law and fact necessary 
to a decision by the Secretary under a law that affects the 
provision of benefits by the Secretary to the veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 38, 
United States Code, are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  Decisions 
of the Board shall be based on the entire record in proceedings 
and upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).

The Board may dismiss any appeal which fails to allege error of 
fact or law in the determination being appealed.  38 U.S.C.A. § 
7105.

In addition, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2003).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).

Concerning the issues of whether new and material evidence has 
been submitted to reopen the previously denied claim for 
entitlement to service connection for hearing loss, of entitlement 
to service connection for tinnitus, and of entitlement to service 
connection for the residuals of shell fragment wound to the left 
hand, the Board observes that the RO granted entitlement to 
service connection for hearing loss and tinnitus in an October 
2002 rating decision, and for the residuals of shell fragment 
wound to the left hand in an April 1998 rating decision.  The 
veteran did appeal the evaluations assigned.

As a result, the RO's decisions awarding service-connection for 
hearing loss, tinnitus, and the residuals of shell fragment wound 
to the left hand have fully resolved, and thus have rendered moot, 
these administrative claims on appeal to the Board.  Therefore, 
having resolved the veteran's claims in his favor, there is no 
longer a question or controversy remaining with respect to whether 
new and material evidence has been submitted to reopen the 
previously denied claim for service connection for hearing loss, 
entitlement to service-connection for tinnitus, and entitlement to 
service connection for the residuals of shell fragment wound to 
the left hand.  38 C.F.R. § 3.4 (2003).  Nor are any exceptions to 
the mootness doctrine present because the relief sought on appeal, 
the initial award of service-connection for hearing loss, 
tinnitus, and the residuals of shell fragment wound to the left 
hand has been accomplished without the need for action by the 
Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.

Accordingly, these issues are dismissed.


II. Entitlement to a Higher Initial Evaluation for Service-
Connected PTSD

As noted above, the veteran seeks a higher initial evaluation for 
his service-connected PTSD.

During the pendency of the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement to an 
evaluation in excess of 50 percent for PTSD.  VA has complied with 
the notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claim.  In this regard, the Board notes that 
collectively, the January 2003 VCAA notification letter and 
November 1999 and April 2000 supplemental statements of the case 
provided the veteran with information regarding the evidence 
needed to substantiate his claim-in  particular, what was required 
to meet the criteria for a higher evaluation for his service-
connected PTSD-and informed him of what VA had done and would do 
to obtain evidence for his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  To warrant a higher evaluation for his 
PTSD, the veteran needed to show that his PTSD rendered him 
occupationally and socially impaired with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood; or that it rendered him totally occupationally and 
socially impaired.  Additionally, in the April 2000 supplemental 
statement of the case and January 2003 VCAA letter, the veteran 
was given specific information with respect to the changes in the 
law pursuant to the VCAA, as well as to the new VA duties to 
assist under the VCAA.  The veteran was also given the opportunity 
to identify additional relevant evidence that might substantiate 
his claim.  The veteran and his representative have provided 
additional argument and comment.  In addition, the veteran has 
submitted several statements and evidence, including 
correspondence proffered by his treating VA fee-contract basis 
counselors, Russell Larson, M.A., and William G. Beegle, L.C.S.W.  
In addition, the veteran was provided VA examinations for his PTSD 
in April 1997, May 1997, May 2000, and January 2003.  The Board is 
not aware of the existence of additional relevant evidence in 
connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate his 
claim for a higher initial evaluation for his PTSD.  The RO has 
also obtained and fully developed all relevant evidence necessary 
for an equitable disposition.

Moreover, as the Board is granting the veteran's claim to a higher 
initial evaluation for the service-connected PTSD for the time 
period beginning May 24, 2000, and is remanding for further 
development the issue of an initial higher evaluation for this 
disability for the time period prior to May 24, 2000, no 
additional evidence is required to make a determination as to this 
issue, and, hence, any failure to comply with VCAA requirements as 
to this issue would not be prejudicial to the veteran.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  
Similarly, any failure to comply with notice requirements 
addressed in Paralyzed Veterans of America, et. Al. v. Secretary 
of Department of Veterans Affairs (PAV), 345 F.3d 1334 (Fed. Cir. 
2003), Disabled American Veterans, et. Al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), and Pelegrini v. Principi, 17 Vet. App. 412 (2004) is also 
non-prejudicial.  See PAV, DAV, and Pelegrini, supra.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2003).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Where service connection has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the appeal stems from the 
original grant of service connection, the Board will consider 
whether separate, or "staged," ratings may be assigned for 
separate periods of time based on the facts found following the 
initial grant of service connection, as per Fenderson, supra.

The Rating Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on social 
and industrial impairment rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination.  Although social impairment is crucial in determining 
the level of overall disability, an evaluation may not be assigned 
solely on the basis of social impairment.  38 C.F.R. §§ 4.126 
(2003).

In the present case, the RO granted service connection for PTSD in 
an April 1998 rating decision based on the evidence then of 
record, which included service medical and personnel records, lay 
statements, April and May 1997 VA examination reports, and VA 
treatment records.

Service medical records and separation documents show that the 
veteran served on active duty in South Vietnam with Company M, 3rd 
Battalion, 27th Marines, 5th Marine Division as a rifleman, 
military occupational specialty 0311.  He was wounded as a result 
of hostile action in an attack at Quang Tri Province, receiving 
shell fragment wounds to his hand.  He is service connected for 
the residuals, and received the Purple Heart and Combat Action 
Ribbon, as well as other awards and decorations for his service.

Lay statements, submitted by the veteran's mother and sister and 
received in May 1997, testify to the change in the veteran's 
personality following his service in Vietnam.  The veteran's 
mother testified that the veteran was always a quiet person, but 
still had many friends and was a happy person prior to his 
service.  After, he became even more quiet and isolative.  
Although he returned to work where he had been employed before his 
active service, old friends had difficulty talking to him.  He 
kept to himself, was cautious and would look over his shoulder 
frequently.  He would react violently if startled-unconsciously 
striking back or hitting the deck.  He was unhappy, distrustful, 
and grouchy.  The veteran's sister testified that she observed him 
to black out or pass out and wake up swinging or hiding in a 
corner.  She stated that the veteran seemed to be more and more 
depressed as time passed.

While April and May 1997 VA examination reports did not initially 
diagnose PTSD, VA treatment records-including a period of 
inpatient observation in December 1997 and hospitalization for 
treatment in January to February 1998-reflect that the veteran is 
diagnosed with PTSD related to his military experiences.

In April 1997, the veteran underwent examination for mental 
disorders.  The report reflects subjective complaints of intrusive 
dreams 2 times a week with headaches after dreams that are 
particularly distressing, restless sleep of 4 - 6 hours on a good 
night, and nightsweats; stable mood but short temper and 
willingness to retaliate if provoked; avoidance of people to 
eliminate possible confrontation, of groups of people, confusion, 
and chaos; isolation; flashbacks; hyper vigilance, particularly 
around Asian people; hyper alertness; and exaggerated startle 
response.  The veteran reported no difficulty in organizing or 
completing a task, and stated he was able to remember things he 
felt were important.  The examiner observed the veteran to be 
alert, oriented, cooperative, and pleasant.  He made good eye 
contact, but had some difficulty remembering the sequence of 
events and operations as they took place in Vietnam.  Concerning 
social and industrial history, the veteran reported he was married 
in 1986 to a woman who already had 3 children.  The youngest was 
15 at the time and is the only child to have lived with them.  The 
children now all live away from home but maintain close contact 
with the parents.  The veteran reported that he and his wife would 
occasionally go to a local bar or have a couple over, but that 
social functions were essentially very limited.  They live in a 
small town, and business is conducted in a larger nearby city.  
The veteran prefers to allow his wife to handle their affairs, and 
he avoids people.  He reported that he and his wife use few words 
to communicate and do not converse at great length.  In terms of 
employment, the veteran reported returning to his work as a 
chainsaw operator and heavy equipment operator with a lumber 
company after his discharge from active service.  He remained 
employed there until 1989, when the company was disbanded.  The 
veteran took seasonal work with the Park Service and was 
permanently hired in 1991.  He reported he is currently a crew 
leader supervising 5 people, who all work independently.  The 
veteran reported he keeps to himself on the job.  The examiner 
noted he did not have the claims file for review, and made no 
diagnoses.

In May 1997, the veteran underwent examination specifically for 
PTSD.  The examiner noted he reviewed the claims file and the 
results of psychological testing which had been previously 
accomplished.  The veteran reported additional symptoms of 
paranoia, and of occasional onset insomnia for which he drinks 
beer, but denied isolating and stated he did not limit his 
activities because of his Vietnam experiences.  Rather, he stated 
he liked to hunt and fish and continued to do so with 2 to 3 of 
his friends.  And he and his wife visited the local tavern a 
couple of times weekly where they would play darts, maintain 
social contact, and keep caught up with the community.  He 
reported that he preferred to avoid Asiatics, however, as they 
triggered memories and anger.  He also stated he sleeps with a 
weapon, waking easily and with night sweats, at which time he will 
check the perimeter.  However, the reason he gave for doing so was 
to check if anyone was stealing gas from his truck.  

On mental status examination, the examiner observed the veteran to 
present as well-dressed and groomed appropriately.  He was 
oriented to time, place, person, and objects and his affect was 
within normal limits and appropriate to the subject at hand.  He 
sat comfortably in the interview, was cooperative, and offered 
information freely.  Word choice was good, and eye contact was 
appropriate.  Stream of consciousness was consistent and without 
incongruity between thinking and behaviors.  There was no evidence 
of a thought disorder, and no psychomotor agitation or retardation 
was found.  Clinical psychological tests showed a fairly low 
literacy level.  Results from the Minnesota Multi-Phasic 
Personality Inventory (MMPI) and PTSD Scale did not appear to be 
valid, perhaps, the examiner opined, due to the veteran's 
inability to understand the questions and possible exaggeration.  
If valid, the examiner noted, the scores suggested the veteran is 
alienated from himself, has considerable manifest anxiety, very 
low ego strength, considerable depression, considerable sociopathy 
and psychopathy, and PTSD.  Combat Exposure Scale results 
reflected moderate to heavy exposure to combat, and the 
Mississippi Combat Stressor Scale found the veteran to fall within 
the PTSD group.  The examiner also found the veteran's responses 
on the Trauma Symptom Inventory invalid, as he scored well above 
the cutoff for atypical responses, indicating a very high 
dissociative score which the examiner could not otherwise elicit.  
However, the examiner noted the veteran endorsed symptoms of 
hearing someone talk to him who is not there and seeing people 
from the spirit world.  

The examiner concluded that while the veteran was exposed to 
traumatic events in Vietnam where his life was in danger, which 
elicited in him intense fear and feelings of helplessness which he 
re-experiences in recurrent distressing dreams, other symptoms did 
not fit the criteria for PTSD.  For example, the veteran did not 
describe instrusive experiences during the day, and his 
hypervigilance does not appear to be related to Vietnam.  In 
contrast, the veteran reported he socialized at the local tavern 2 
to 3 times per week, and continued to hunt and fish with friends.  
As for working alone in the woods, the examiner observes the 
veteran had this job prior to entry to active service.  Moreover, 
the examiner opined, the veteran probably underreported the amount 
of alcohol he drank, and the considerable paranoid activities he 
exhibited were more probably related to his isolative lifestyle 
than to his Vietnam experiences.  In summary, the examiner 
concluded:

The duration of [the veteran's] problems dates back to 28 years 
ago when he left Vietnam, and it is does not appear the 
nightmares-the primary presenting complaint-are clinically 
significantly distressing to the point they are creating 
impairment in social, occupational, or other important areas of 
functioning.  Impairment in these areas seems to be a lifestyle 
which was present prior to enlistment in the United States Marine 
Corps.

***

[The veteran] is a decorated combat veteran has some symptoms of 
PTSD.  He has had these symptoms persistently since his return 
from Vietnam.  He has some meaningful interpersonal relationships.  
He is fully employed.  He is competent to handle his own 
testamentary and fiscal affairs ... Clearly he was on daily-basis 
missions which put him in harm's way.  He certainly has nightmares 
regarding these, and he has some holdovers relative to his dislike 
of Asiatic; however, it does not appear he has enough of the 
symptomatology to make the diagnosis of post-traumatic stress 
disorder.

The examiner diagnosed alcohol abuse in AXIS I and paranoid 
personality disorder in AXIS II and assigned a Global Assessment 
of Functioning (GAF) score of 70.  

In December 1997, the veteran was admitted for assessment 
following voluntary admission for PTSD symptoms, and subsequently 
recommended for hospital treatment.  The assessment was conducted 
during a 7-day inpatient observation and testing period.  The 
discharge report notes the veteran reported and was observed to 
exhibits symptoms described as significant including nightmares 
and instrusive thoughts on a regular basis, intense psychological 
and physiological distress at exposure to internal or external 
cues reminding him of his trauma, diminished interest and 
participation in activities, detachment and estrangement from 
others, difficulty falling and staying asleep with result of only 
3 to 4 hours of sleep per night, irritability, angry outbursts, 
hypervigilance, and depression.  He denied suicidal and homicidal 
ideation.  The physician noted that the veteran expended a great 
deal of effort in his social and professional lifestyle to avoid 
thoughts, feelings, conversations, activities, places, and people 
that might remind him of his trauma.  He insisted on working 
alone, and his only significant relationship he had was with his 
spouse.  The veteran's condition at discharge was observed to be 
fair.  He was chronically depressed, but oriented to time, place, 
and person, and coherent without psychosis or thoughts of harm to 
self or others.  He was diagnosed with PTSD, chronic, with 
secondary depression.  A GAF score of 55 was assigned.

Hospital records dated in January to February 1998 show that the 
veteran presented with essentially the same symptoms as in 
December 1997.  The report notes that the veteran made some 
progress in verbalizing his military traumas and their effect on 
his present behavior during the hospitalization.  He reported 
additional problems of detachment and estrangement from his wife, 
an overwhelming sadness since his time in Vietnam, a sense of 
death all around him, fatigue, lack of motivation, and isolation.  
The physician noted that the veteran was quite skilled in 
isolative behaviors.  He reported he requests jobs away from co-
workers at work, has few friends, and is not involved in the 
community.  He remains isolated at home, not speaking to his wife.  
The physician observed that the veteran exhibited difficulty 
getting involved with others in the treatment program, but 
eventually formed an attachment with two other members.  
Sertraline was prescribed for depression, with some benefit.  The 
veteran's condition at discharge was noted to be fair.  He 
remained depressed, but was coherent and oriented to time, place, 
and person and denied thoughts of harm to self or others.  He was 
discharged to outpatient therapy with a diagnosis of PTSD, 
chronic, combat related, with secondary depression.  A GAF of 50 
was assigned.

Other VA treatment records received in April 1998, reflect that 
the veteran was hospitalized in March 1997 for black out spells.  
Test were preformed and the veteran was released with diagnoses of 
a history of two documented grand mal seizures in the past 15 
years, and recurrent brief episodes of tinnitus and vagueness, 
lasting no more than 4 seconds with no postictal phenomena, 
possibly related to PTSD.  He was again treated for the same 
concerns in February 1998, at which time the physician recorded an 
impression of a possible seizure disorder, and recommended further 
testing with referral to the epilepsy center.

In an April 1998 rating decision, the RO assigned a 30 percent 
evaluation for PTSD, effective December 27, 1996, which is the 
date the veteran's claim for service connection was received.  The 
RO further assigned a 100 percent evaluation, effective January 5, 
1998, under 38 C.F.R. § 4.30, and resumed the 30 percent 
evaluation, effective March 1, 1998.  The veteran submitted a 
notice of disagreement as to the evaluation assigned.

In May 2000, the veteran underwent another VA examination for 
PTSD.  The veteran reported continued problems with insomnia and 
light, restless sleep, getting only 4 hours total sleep per night; 
and continuing nightmares occurring 2 times per week.  He reported 
additional symptoms of frequent anger, walking away without 
speaking at work but exploding and destroying property at home; 
episodes of dissociation; declining interest in activities now 
including hunting and fishing; increased thoughts of death; marked 
indecisiveness; constant fatigue; and declined ability to think 
and remember instructions given orally or to interpret written 
instructions.  The examiner observed the veteran to be alert and 
adequately oriented, but depressed and grumpy.  His speech was 
slightly slow with numerous pauses.  His vocabulary was limited 
and his ideation was simply and often fairly concrete.  His 
movements were abrupt and a little more frequent than average.  He 
manifested a noticeable resting tremor of the right hand.  The 
examiner observed the veteran to be clearly hyper vigilant and to 
manifest compromised short term memory, and quite limited 
abstraction powers.  Memory, concentration, and arithmetical skill 
were found to be subnormal.  There was no looseness of 
association, delusion, psychoses, bizarreness or inappropriate 
affect.  Speech was unremarkable in rhythm and rate, but limited 
in duration to few short sentences except when speaking of his 
Vietnam experiences.  He did not avoid speaking about them, the 
examiner noted, but he spoke of them with such an intensity that 
his terror and hardship were clear.  At these moments, his speech 
was louder, rapid, and prolonged.  The veteran denied feelings of 
survivor guilt, yet, while some of the details of the events were 
muddled together in the veteran's retelling of them, the accounts 
themselves and the emotions charged were credible and persuasive:

There is no doubt in the examiner's mind about the heavy, 
unresolved emotional charges in the veteran concerning the hazards 
to himself and the deaths of others around him.

The examiner observed the veteran's expression and ideational 
content to be depressed, and to manifest substantial covert 
anxiety.  He saw his life as laborious and primarily joyless, and 
exhibited little hope of change in this.  However, he manifested 
no suicidal ideation and, while he appeared obsessed with 
preserving ideation of his Vietnam events, he did not exhibit 
gross or overt compulsions or rituals.

The examiner further observed that the hallucinations the veteran 
experiences, "mirages," as the veteran described them, are not the 
usual PTSD hallucinations.  The veteran reported these episodes 
are precipitated by fatigue or personal stress and last from 
seconds through a short minute or so, during which he sees wounded 
and dead Marines and hears their voices calling for help.  He 
experiences dizziness and generalized weakness and has difficulty 
moving.  The examiner notes the veteran's history of "experiences 
reminiscent of variant or temporal lobe partial seizures which 
have been variously diagnosed but not definitely proven," and 
observes:

It is possible that the veteran's somewhat unusual hallucinatory 
phenomenon may represent a blend of partial seizure together with 
heavily imprinted materials from his military experience.

Concerning social and employment history, the veteran reported he 
continues to live with his wife of many years; however, the 
relationship is largely one of convenience with little 
communication or affection expressed.  They continue to visit the 
local tavern, but less frequently together.  His wife continues to 
visit more frequently without him.  He reported he cannot tolerate 
being in the tavern if there are more than 4 other people there.  
He reported that he trusts no one, has no intimates or friends 
with whom he has any depth of a relationship.  He dislikes anyone 
visiting the interior of his home and avoids visiting anyone 
else's home.  He does not belong to a church or a veterans' 
organization, or any other organization.  Although he stated he 
continues to spend time in the woods, he reported he no longer 
hunts or fishes.  He stated he remains employed with the Park 
Service, but that he now works as a handyman and no longer with 
logging or heavy equipment.  He continues to work outside and 
almost always alone.  

The report reflects diagnoses of PTSD in AXIS I, secondary to 
combat experience with substantial associated depression and brief 
dissociative phenomena; cognitive deficiency, codified for 
immediate administrative purposes as dementia, not otherwise 
specified; and alcohol dependence, reportedly rather mild.  In 
AXIS II, the examiner diagnosed personality with social isolation, 
distrust, alienation and deficiency of tender feelings partially 
generated by military experience and early adult life, formal 
diagnosis not made.  Mild deafness, bilateral, was diagnosed in 
AXIS III, with issue of absence or partial seizures, not as yet 
exhaustively characterized by neurologist, formal diagnosis awaits 
delineation by neurological specialists.  Characterizing the 
veteran's employment as precarious, the examiner assigned a GAF 
based on PTSD with depression, alone, of 45 to 50, and on 
cognitive impairment alone, of 45 to 50.

Also of record at this time are statements proffered by the 
veteran's VA fee-contract basis counselors, Mr. Larson and Mr. 
Beegle.  These statements report essentially the same symptoms as 
observed in the May 2000 VA examination report-particularly 
describing flashbacks, intrusive thoughts, nightmares, insomnia, 
isolation, and depression-and reflect that the veteran is in 
treatment for his PTSD.  Both health care providers find that the 
veteran's employment to be problematic.  In January 2000, Mr. 
Larson states that the veteran has managed to hold his job and 
marriage together with great difficulty.  The veteran, he 
observes, suffers persistently from nightmares, continued flash 
backs, and intrusive thoughts of combat in Vietnam brought on by 
the stress of his job.  Linking the veteran's black out spells 
with his PTSD, Mr. Larson compares the veteran's reaction to the 
feeling of being under fire in combat:

When struck by this numonous level (of his psyche, i.e., 
nightmares, flashbacks, or intrusive thoughts of the 1967 massacre 
in which only 15 of 40 Marines lived, and during which the veteran 
was wounded) he gets dizzy yet is good at hiding his inner affect, 
a feeling like being under fire in combat, like trying to stay 
alive; he can't eat, has to drink liquids, sweats; his stomach 
turns over like being sick to his stomach.  Sometimes while just 
standing in his kitchen, he'll see phantom shadows of "zipper 
heads" in a flash back brought on by the stress of holding his job 
and marriage together.

Concurring, Mr. Beegle offers in a July 2000 statement that 
despite the veteran's ability to maintain employment, his PTSD in 
ongoing and quite serious, marked by continual nightmares, 
flashbacks, and social isolation.

His employment is such that he has limited contact with his co-
workers or the general public, thus avoiding any conflicts that 
might trigger egregious interactions.  

Mr. Beegle opined that the veteran's social isolation is a product 
of his PTSD, rather than a life-style choice, further echoing the 
May 2000 examination report.

[The veteran] indicated he becomes extremely anxious around 
people, becomes physically upset when having to interact with 
others, and feels inadequate to control his anger.

Based on this evidence, in a November 2000 rating decision, the RO 
assigned a 50 percent evaluation from December 27, 1996 to January 
4, 1998, and from March 1, 1998.

In January 2003, the veteran again underwent a VA examination for 
PTSD.  The veteran presented with additional symptoms of 
flashbacks with auditory hallucinations and visual hallucinations 
occurring now 3 times a week, inability to cry, nightmares 
occurring now 3 times a week with decreased sleep now 2 to 4 hours 
per night, constant fearfulness, survivor guilt, panic attacks 
occurring once a week, and suicidal ideation.  Concerning social 
and industrial history, the veteran reported he continues living 
with his wife, but that he hardly talks to her at all.  He 
reported no other social relationships.  He stated he continues to 
go out to the woods and that he meditates by the river.  He has 5 
dogs and likes to feed the squirrels peanut butter.  The examiner 
noted that this seemed to be the only thing that gives the veteran 
pleasure, and observed that he exhibited much emotional pain.  
Concerning work, the veteran stated he remains employed, but works 
alone.  He reported being fearful, seeing things, and feeling that 
something would happen, like in Vietnam.  The examiner noted that 
the veteran was hallucinating.  She observed that he described an 
environment at work very similar to the environment he encountered 
in Vietnam, and noted that this triggers his hallucinations.  He 
stated that he feels very responsible on the job, and that he 
senses people are judging him and evaluating him the same way as 
when he was the point man on patrol in Vietnam.  The examiner 
noted that the veteran's feelings at work are similar to his 
feeling of responsibility for the deaths of his fellow Marines in 
Vietnam.  The examiner observed the veteran to present as anxious, 
frightened, trapped with life, and in emotional pain but unable to 
cry.  He is oriented to time, place, and person, but exhibited 
decreased, poor concentration and was unable to abstract.  
Thoughts were sequential and concrete.  Flow of speech was fast 
and anxious, with difficulty.  He exhibited obsessive and 
ritualistic behavior, trying to be sure everything was correct and 
right so that nothing could possibly happen, or that he would have 
to rely on anyone.  The examiner noted he was trying to establish 
control over his world.  He could not trust anyone nor handle 
additional stressors.

The examiner indicated she had reviewed the claims file, and noted 
that, rather than having gone into remission, the veteran's 
reported PTSD symptoms had become more severe.  In particular, the 
increased frequency of dissociation and flashbacks was causing a 
feeling of impending psychosis.  Moreover, he exhibited intense 
physiological reactivity, constantly looking out the window, 
fidgeting, and exhibiting persistent avoidance.  Other observed 
disorders included a mood disorder, guilt, depression, survivor 
guilt, demoralization with similarities between the government job 
the veteran currently holds and his Vietnam service, anxiety 
disorder, and panic disorder.  She found no somatoform or 
personality disorders, but noted he had increasing physical 
symptoms.

The report reflects a diagnosis of PTSD with severe dissociation 
in AXIS I, no AXIS II diagnoses, and seizures and headaches in 
AXIS III.  A GAF of 35 was assigned.  The examiner made the 
following opinions:

[The veteran's] current psychosocial functioning certainly has 
deteriorated from when he was evaluated in 1998.  He is able to 
care for himself.  He is barely able to continue his employment.  
He gets minimal enjoyment out of things.  He has very little 
social and interpersonal relationships and his physical health is 
deteriorating.

If it is at all possible, I think he should be unemployed at this 
time in his life.  There is a definite link between the symptoms 
he is feeling and the triggers he is exposed to on the job ... 
Although he is married and working I do not believe either to be 
supportive for the veteran.

Also of record are additional statements proffered by Mr. Beegle.  
These records again reflect observations of similar PTSD symptoms 
as recorded in the VA examination report, and show that the 
veteran continues with his treatment.  GAF scores reported are as 
follows:  45 in December 2001, 54 in September 2002, and 49 in 
January 2003.  Concurring with the VA examiner's observations in 
May 2000 and January 2003, Mr. Beegle continues to find that the 
veteran's isolation is a product of his PTSD, and that his 
employment triggers stressors which, in turn, exacerbate his PTSD.  
In September 2002, the counselor offered the following comments:

[The veteran's] social isolation is a product of his PTSD.  He 
trusts no one and is extremely anxious around people.  He does not 
engage in social gatherings.  He becomes physically upset when 
having to interact with others.  He has no hobbies except going 
hunting where he can be away from people and life in general.  He 
used to like fishing along the river near his home but that is 
enjoyable no more because of the increased number of people 
fishing the river over the years.  He continues to experience 
flashbacks at home, seeing "shadows of the Cong passing by."  He 
is constantly doing "perimeter checks" through out the night.  His 
sleep is disrupted nightly by nightmares.  He has night sweats.  
He cannot sleep with his wife due to the physical nature of his 
sleep while having a nightmare.

Going to work remains a source of great distress and anxiety for 
him.  As I previously noted he has been employed continjously 
since his discharge.  For the veteran there is no other choice for 
him but to be employed, the obvious reason being to support 
himself and his family.  Yet continuing to work is the source of a 
great deal of his PTSD symptoms.  He continues to experience[] 
paranoia related to his experiences in Viet Nam while at work.  He 
sees the enemy lurking in the woods; he experiences flashbacks 
that cause him a great deal of embarrassment and stress.  He does 
not tell his coworkers what he is experiencing thus [he] is 
somewhat estranged from them.  He is sensitive to their avoidance 
at times and their looks and subtle comments.  As I noted, because 
of his hearing los[s] due to his experiences in Viet Nam, he has 
difficulty reading and following instructions and he continues to 
have difficulty remembering verbal instructions ... His stress and 
anxiety are on going due largely to having to work.  This in turn 
aggravates and exacerbates his PTSD symptoms.

I believe his symptoms are severe and will only get worse as he 
continues to find[] no relief from the stress and anxiety in his 
life that his work creates.

In addition, Mr. Beegle noted a severe tremor in both the 
veteran's hands, observing that it was difficult for the veteran 
to use his fine motor skills as a result.  As the veteran became 
more anxious discussing issues, it was difficult for him to speak 
and he manifested a stutter.  He did not offer information, and 
there was no chit chat.  His speech was not spontaneous, although 
he was able to use complete complex sentences and his thought 
process remained linear and goal-directed without obvious 
psychotic processes or thought disorders.  His affect was 
restricted, and he presented without humour.  In September 2003, 
Mr. Beegle stated he believed that the veteran was 100 percent 
disabled and unemployable:

[The veteran's] continuing to work is a tribute to this veteran's 
tenacity and dedication to what he perceives as his duty.  He will 
not abandon his family to financial instability as he "abandoned" 
the medics in the jungle.  I do not feel he should be working yet 
he will not consider any alternative.

Also of record is a statement proffered by James A. Morrow, D.O., 
dated in January 2003.  Dr. Morrow also opines the veteran should 
be considered 100 percent disabled as a result of his PTSD.

Based on the above evidence, in a March 2003 rating decision, the 
RO increased the evaluation to 100 percent, and established an 
effective date of October 15, 2002.   

Under the rating criteria, the veteran's service-connected PTSD is 
evaluated pursuant to a general rating formula for mental 
disorders under 38 C.F.R. Part 4 that is as follows:

A 50 percent rating shall be assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A higher, 70 percent, rating shall be assigned for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating shall be assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

See 38 C.F.R. Part 4, Diagnostic Code 9411 (2003).

The GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is illustrative 
of some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  A GAF score of 41 to 50 is representative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF score of 51 to 60 reflects moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but the 
individual generally functions pretty well, and has some 
meaningful relationships.  A GAF score of 71 to 80 shows that if 
symptoms are present, they are transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).

As noted above, in the introduction, the time period under 
consideration in this appeal is from the grant of service 
connection, effective December 27, 1996, to the present.  See 
Fenderson, supra.  The time period from January 5, 1998 to 
February 29, 1998 is not under consideration, as the veteran was 
then awarded a 100 percent evaluation under 38 C.F.R. § 4.30.  The 
veteran is currently assigned a 50 percent evaluation for the time 
period prior to October 15, 2002, and a 70 percent evaluation, 
beginning October 15, 2002.

As an initial matter, the Board finds that the medical evidence of 
record clearly meets the criteria for a 50 percent evaluation 
prior to October 15, 2002 and a 70 percent evaluation beginning 
October 15, 2000.  For the time period prior to October 15, 2002, 
the veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  During the time period beginning October 15, 2000, 
the veteran PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; paranoia; recurrent intrusive 
thoughts, flashbacks, and auditory hallucinations; sleeplessness; 
and inability to focus, concentrate, and remember such that the 
veteran is unable to function appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances including work and work-like settings; and inability 
to establish and maintain effective relationships.

Higher, 70 and 100 percent evaluations are warranted for that 
period of time prior to October 15, 2002, under the diagnostic 
code as delineated above.  However, as explained above, the Board 
is unable to determine on what basis the RO established the 
October 15, 2002 effective date for the grant of a 100 percent 
evaluation.  Therefore, as the Board is bound to review the 
veteran's entitlement to a higher initial evaluation for his 
service connected PTSD as from the date of service connection, 
December 27, 1996, to the present, under Fenderson, supra, the 
Board has analyzed the time period under consideration, initially, 
as a single time period, and has determined a different effective 
date for the grant of a 100 percent evaluation than that which the 
RO initially assigned.

After review of all the medical evidence in the present case, the 
Board finds that the medical evidence meets the criteria for a 100 
percent evaluation under the diagnostic code for the time period 
beginning with the May 24, 2000 VA examination.

The record shows that the veteran has maintained a relationship 
with his wife of many years, and that he has maintained continuous 
employment since his discharge from active service.  Arguably, 
this supports a finding that the veteran is somewhat socially and 
occupationally functional.

Nonetheless, a view of all the evidence of record shows that the 
veteran is socially isolated and, far from being able to cultivate 
working social relationships, he isolates himself from others and 
avoids all but minimal contact with people, even including his 
wife.  Occupationally, the evidence reflects that the veteran has 
maintained his employment simply by reason of his ability to 
isolate himself from his co-workers and to avoid conflict.  
Notably, the VA examiner in January 2003 opined that the veteran 
should not be employed.  In addition, opinions submitted by his 
private treating physician, Dr. Morrow, and his VA fee-contract 
basis provider, Mr. Beegle, concur in the veteran's 
unemployability.

Findings of social and occupational isolation appear in the 
earliest medical evidence of record, the April and May 1997 VA 
examination reports and the December 1997 and January to February 
1998 VA hospital records.  Yet, the Board finds a marked 
difference in the degree and character of the veteran's social and 
occupational isolation beginning with the May 2000 report.  
Whereas in April and May 1997, the veteran reported that he was a 
crew leader supervising 5 people, albeit all working independent, 
in May 2000, he reported he worked as a handyman, outside, and 
almost always alone.  He stated he had no intimates and that he 
trusted no one and reported frequent anger such that he would walk 
away from others at work without speaking but would destroy 
property at home.  Similarly, he reported differences in his 
social behavior outside work, in that he visited the local tavern 
less frequently than previously reported and was unable to 
tolerate being in the tavern with more than 4 others also present.  
His wife, he noted, continued to go alone.  And, while before he 
and his wife would have couples to their home and visit others, he 
reported in May 2000 that he disliked having anyone visit his home 
and avoided visiting the homes of others.  The veteran expressed 
decreased interest in hunting and fishing, and though he indicated 
he continued to spend time in the woods he no longer reported 
doing so with others.

Corroborating the veteran's reports, statements provided by Mr. 
Larson and Mr. Beegle in January and July 2000, respectively, 
reflect the veteran managing to hold his job and marriage only 
with great difficulty.  Both counselors found that the veteran's 
PTSD is both triggered and exacerbated by the conditions of his 
employment.  Mr. Larson noted the veteran experienced persistent 
problems with nightmares, flashbacks, and intrusive thoughts, and 
described episodes wherein the veteran feels like he is under fire 
in combat brought on by the stress of his job and marriage.  Mr. 
Beegle described the veteran as being extremely anxious around 
people, physically upset when having to interact with others, and 
feeling inadequate at controlling his anger.  In his employment, 
the veteran reported he limits contact with co-workers and the 
general public so as to avoid conflict which might trigger 
egregious interactions.  

Of note is the May 2000 examiner's observation of the veteran's 
heightened sense of terror and hardship in recalling his Vietnam 
experiences, which the examiner described as present "heavy, 
unresolved emotional charges in the veteran concerning the hazards 
to himself and the deaths of others around him."  While discussing 
these issues, the examiner observed, the veteran spoke with great 
intensity, and his speech was louder, rapid, and prolonged.  The 
examiner further observed the veteran to be clearly hyper 
vigilant, and to exhibit abrupt and frequent movements, and a 
noticeable tremor in his right hand.  He expressed inability to 
think, to remember instructions given orally or to interpret 
written instructions, and the examiner assessed subnormal memory, 
concentration, and arithmetical skill.  He was depressed and 
manifested substantial covert anxiety.  His GAF measured 45.

In contrast, the Board notes that in May 1997, the veteran was 
assigned a GAF of 70.  He was observed to sit comfortably during 
the examination and to offer information freely.  His affect was 
within normal limits and he manifested no psychomotor agitation or 
retardation.  He did not describe intrusive experiences during the 
day, and reported he did not limit his activities because of his 
Vietnam experiences.  The examiner attributed the veteran's 
isolative behavior to his lifestyle.

In January 2003, the examiner noted that the veteran described a 
work environment markedly similar to the environment he 
experienced in Vietnam.  She observed that the similarity 
triggered the veteran's hallucinations, and described the sense of 
responsibility, and scrutiny, he now expresses feeling on the job 
as the same sense of responsibility and judgment he felt as "point 
man" in Vietnam.  The examiner observed the veteran to present as 
anxious and frightened, with decreased, poor concentration.  He 
manifested intense physiological reactivity-constantly looking out 
the window and fidgeting.  He was demonstrably avoidant.  He 
reported no social interaction other than minimal contact with his 
wife.  The examiner observed that the only thing that seemed to 
give him pleasure during the examination was when he discussed 
being in the woods with his dogs and feeding the squirrels.  The 
GAF assigned was 35.

The Board has carefully reviewed the medical evidence and finds 
that the disability picture presented in the May 2000 VA 
examination report cannot be distinguished in severity from that 
presented in the January 2003 examination report.  In summary, the 
veteran's response to his employment and social environment as 
described in May 2003, to include such symptoms as increasingly 
severe anxiety, paranoia, anger, and isolation with corresponding 
lack of concentration and relegation to the status of solitary 
handyman from a supervisory position involving the operation of 
heavy equipment resulted in the examiner finding that the 
veteran's employment status was precarious.  When viewed in the 
context of statements proffered by Mr. Larson and Mr. Beegle, the 
Board cannot find the veteran's disability picture in May 2000 to 
be essentially different from that presented in January 2003, when 
the examiner observed that the veteran should not be employed. 

Finally, the Board notes that while the veteran was initially 
assigned a GAF of 70 in May 1997, he was assigned a GAF of 45-50 
in May 2000 and a GAF of 35 in January 2003.  His VA fee-contract 
basis counselor, Mr. Beegle, assigned a GAF of 49 in July 2000, 45 
in December 2001, 54 in September 2002, and 49.  From May 2000 to 
the present, the veteran's assigned GAF has remained predominately 
at 49 or below.  This is indicative of serious symptoms (e.g.:  
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social occupational or 
school functioning (e.g., no friends, unable to keep a job).

The Board thus finds that the medical evidence describes a 
disability picture that approximates total occupational and social 
impairment beginning May 24, 2000, as described by the May 2000 VA 
examination report of that date, supported by the January 2003 VA 
examination report and corroborated by statements proffered by Mr. 
Larson and Mr. Beegle from January 2000 through September 2003.  
See 38 C.F.R. §4.7.

After consideration of the evidence, the Board finds that the 
criteria for a rating of 100 percent is met from May 24, 2000, the 
date of the May 2000 VA examination report.  38 C.F.R. § 3.102, 
4.7.  The Board has considered whether it is appropriate to 
assigned "staged ratings," in accordance with Fenderson, supra, 
for the time period between December 27, 1996 and May 24, 2000, 
but finds that a determination cannot be made on the record now 
before it.  This is primarily because of the undiagnosed seizure 
disorder discussed in the May 2000 VA examination report, for 
which the veteran was also treated in 1997 and 1998.  Therefore, 
immediately following this decision, the Board is remanding for 
further development the issue of entitlement to a higher initial 
evaluation for the service connected PTSD prior to May 24, 2000.


ORDER

The appeals concerning entitlement to service connection for 
hearing loss, tinnitus, and the residuals of shell fragment wound 
to the left hand are dismissed.

An initial evaluation of 100 percent for the service-connected 
PTSD is granted, effective from May 24, 2000, subject to the 
provisions governing the payment of monetary benefits.  


REMAND

As noted above, the veteran also seeks entitlement to service 
connection a disorder characterized by seizures and blackouts, and 
for arthritis of the left great toe.  In addition, remaining at 
issue is entitlement to a higher initial evaluation for the 
service connected PTSD prior to May 24, 2000.  

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be completed 
in this case.

Concerning the claimed left toe disability, the Board notes that 
the veteran has submitted an opinion proffered by Dr. Morrow and 
dated in January 2003 which links the veteran's current foot pain 
and continued disability involving his feet to his active service 
in Vietnam.  Records of treatment Dr. Morrow may have accorded the 
veteran for his feet, however, are not present in the claims file 
before the Board.

In addition, a June 2001 VA examination report reflecting a 
diagnosis of hallux valgus, arthritis, bunion, and gout in the 
left toe.  As to an opinion as to the etiology of the left toe 
problems, the examiner stated:

[The veteran's] history is clear about indicating an onset of pain 
in both forefoot areas in military and the persistence of pain 
since military.   Assuming this history to be correct, it would be 
my opinion that it is more likely than not that big toe problems 
started in military bilaterally.  He was probably getting some 
hallus valgus deformity and some early degenerative arthritis in 
military.  He may have had the early stages of gout in military.  
Considering all these variables, it is my opinion that it is more 
likely than not that these problems started in military.  However, 
the main reason for thinking this is the history given by the 
veteran of problems in military and the persistence of problems 
ever since military.  I do not have any way of confirming this 
history.

Yet review of the record shows that the veteran sustained post 
service injuries to both lower extremities, including both toes.  
For example, private medical records reflect that he sprained his 
left foot in November 1988, and injured his left great toe twice 
in March 1988.  Treatment notes further indicate no prior history 
of discrete injury, however, the patient "does work on a landing 
in the woods, has done so for 17 yrs, and has sustained multiple 
small injuries to his feet."  A May 1978 entry notes that the 
veteran's left lower leg was run over by a CAT.

Because the medical evidence does not bear out the assumptions the 
VA examiner relied on in making his June 2001 opinion, the Board 
finds that this opinion cannot be probative.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Hence, the Board finds that it would be helpful to obtain Dr. 
Morrow's treatment records, if any, and to request further 
examination with review of the entire claims file to determine the 
nature, extent, and etiology of the veteran's current left toe 
condition.  See 38 C.F.R. § 3.159(c)(4) (2003).

Concerning the veteran's claim for a disorder characterized by 
seizures and blackouts, the Board notes that the May 2000 VA 
examination for PTSD observed that the veteran exhibits a history 
of episodes which different neurologists have variously viewed as 
complex, partial seizures and petit mal seizures.  The examiner 
further opined:

It is possible that the veteran's somewhat unusual hallucinatory 
phenomenon may represent blend of partial seizure together with 
heavily imprinted materials for his military experience.

Treatment records, as above mentioned, in 1997 and 1998 reflect 
that the veteran then was treated for reported blackouts.  In 
1998, further study was recommended.  However, the examiner in May 
2000 noted that the condition had still not been definitely 
diagnosed, and that formal diagnosis must await delineation by 
neurological specialists.  There is no indication in the record 
before the Board that this has been done.  

To the extent that these manifestations represent a disorder that 
may be service-connected in and of itself, may be caused by the 
service-connected PTSD, or may be part and parcel of the service-
connected PTSD, the Board finds that it cannot adequately make a 
determination either as to the issue of service connection for a 
disorder characterized by seizures and blackouts, or as to the 
appropriate evaluation for the veteran's PTSD prior to May 24, 
2000 without clarification of this issue.  

Therefore, the Board finds that further examination is necessary 
to determine the nature, extent, and etiology of this 
manifestation.  See 38 C.F.R. § 3.159(c)(4) (2003).

As noted above, during the pendency of appeal of the veteran's 
claim, the VCAA was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.

In addition, the Board notes that the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to cure 
VCAA deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duties to notify and assist a claimant as set forth 
in the VCAA and as specifically affecting the issues on appeal.

2.  The RO should request that the veteran identify all VA and 
non-VA health care providers who have treated the veteran for his 
service connected PTSD and claimed disorder characterized by 
seizures and blackouts and claimed left toe disability.  The RO 
should procure duly executed authorization for the release of 
private medical records.  Furthermore, the appellant should be 
specifically informed as to what portion of evidence he is 
required/expected to submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist the appellant in 
substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the veteran's medical records from 
all identified health care providers for treatment accorded him 
for his service connected PTSD and claimed disorder characterized 
by seizures and blackouts, and claimed left toe disability.  In 
particular, the RO should request inpatient and outpatient 
records, to include any and all clinical medical records for 
treatment accorded the veteran for his left toe disability from 
Dr. Morrow of Crescent City, California.  In addition, the RO 
should request inpatient and outpatient records, to include any 
and all records of individual and group therapy, and clinical 
medical records from VAMCs in Roseburg, Oregon, White City, and 
Portland, Oregon that are not already of record, for treatment 
accorded the veteran for his service connected PTSD and claimed 
disorder characterized by seizures and blackouts, 2000, and for 
treatment accorded him for his claimed left toe disability from 
his discharge from active service in 1969 to the present, that are 
not already of record.

4.  The RO should afford Dr. Morrow an opportunity to augment his 
January 2003 opinion as to the etiology of the veteran's current 
left toe disability.

5.  When the above development has been completed, the RO should 
make arrangements to afford the veteran VA examinations, by 
appropriate specialists, to determine the nature and extent of his 
claimed disorder characterized by seizures and blackouts, and his 
claimed left toe disability.  All indicated tests and studies 
should be performed.  If other examinations by specialists are 
indicated, they should be conducted.  The claims folder, including 
all newly obtained evidence, must be sent to the examiner(s) for 
review.  The examiner(s) should address the following matters.

* Summarize the medical history, including the onset and course, 
of any manifested blackout and/or seizure disorder and of any left 
toe disability.
* Describe any current symptoms and manifestations attributed to 
any manifested blackout and/or seizure disorder and of any left 
toe disability.
* Complete any diagnostic and clinical tests required and provide 
diagnoses for any pathology manifested by blackouts and/or 
seizures or other neurological impairment, and any left toe 
pathology identified.
* Provide an opinion as to the date of onset and etiology for any 
currently manifested blackout and/or seizure disorder and any left 
toe disability identified.  In particular, the examiners are 
requested to provide the following opinions:
1. Is it at least as likely as not that any diagnosed blackout 
and/or seizure disorder is the result of the veteran's active 
service or, in the alternative, the result of the veteran's 
service-connected PTSD.
2. If any diagnosed blackout and/or seizure disorder is found not 
to be the result of the veteran's active service or service-
connected PTSD, please provide an opinion as to whether or not the 
effects of any separately found disability may be distinguished 
from the veteran's service-connected PTSD and to what extent.
3. Is it at least as likely as not that any diagnosed left toe 
disability is the result of the veteran's active service.

6.  After receipt of any and all newly acquired evidence, the RO 
should again review the veteran's claims for service connection 
for a disorder characterized by seizures and blackouts and 
arthritis of the left great toe, and for a higher initial 
evaluation for the service connected PTSD prior to May 24, 2000.

If the decision remains in any way adverse to the veteran, he and 
his representative should be furnished with a supplemental 
statement of the case, and with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for further 
review, as appropriate.  The veteran need take no action until he 
is so informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, supra.  The 
veteran is reminded that it is his responsibility to appear for 
any and all scheduled examinations and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



